Case 8:20-cv-02768-SDM-TGW Document1 Filed 11/23/20 Page 1 of 9 PagelD 1

IN THE UNITED STATES DISTRICT COURT
MIDDLE DIVISION FLORIDA

CARLOS RAMOS =
Plaintiff, =
V. CASE No. "9
8.20 cv 2> otl22 Tow
AMERICAN AUTO TRANSPORT, LLC DEMAND FOR JURY TRAIL
Defendant,

TELEPHONE CONSUMER PROTECTION ACT
COMPLAINT
Plaintiff CARLOS RAMOS, brings this action against Defendants, American Auto
Transport, LLC (AAT) to secure redress for violations of the Telephone Consumer
Protection Act (TCPA), 47 U.S.C. § 227 et seq. and 47 CFR § 64.1200 et seq.
JURISDICTION AND VENUE
1. This court has jurisdiction under 28 U.S.C. §§1331. Mims v. Arrow Fin.
Servs. LLC, 132 S. Ct. 740 (U.S. 2012). Mims v. Arrow Fin. Servs. LLC,
2012 U.S. LEXIS 906 (U.S. 2012).
PARTIES
2. Plaintiff CARLOS RAMOS is a natural person and citizen of the State of

Florida. Resident of Hernando County, Florida.
Case 8:20-cv-02768-SDM-TGW Document1 Filed 11/23/20 Page 2 of 9 PagelD 2

3. Defendant American Auto Transport, LLC is a limited liability company
formed under the laws of the State of California with its principal place of
business at 16474 El Revino Dr. Fontana, CA 92336.

4, This court has personal jurisdiction since the alleged unsolicited prerecorded
or artificial telemarketing voice calls were received within this district in
plaintiff's cellular phone 407-818-0730.

5. Its registered agent for service of process is named Richard A Albitre, 16474
El] Revino Dr. Fontana, CA 92336.

THE TCPA

6. In an action under the TCPA, a plaintiff must only show that the defendant
“called a number assigned to a cellular telephone service using an automatic
dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A.,
857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir.
2014).

7. To obtain express written consent for telemarketing calls, a defendant must
establish that it secured the plaintiff's signature in a form that gives the

eee

plaintiff a “‘clear and conspicuous disclosure’ of the consequences of
providing the requested consent....and having received this information,

agrees unambiguously to receive such calls at a telephone number the

[plaintiff] designates.” In re Rules & Regulations Implementing the Tel.
Case 8:20-cv-02768-SDM-TGW Document1 Filed 11/23/20 Page 3 of 9 PagelD 3

Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 § 18, 1838 4 20, 1844 §
33, 1857 7 66, 1858 771 (F.C.C. Feb. 15,2012),

8. “The TCPA prohibits calls "using any automatic telephone
dialing system or an artificial or prerecorded voice." 47 U.S.C. §
227(b)(1 (A)(ii1)” Brown v. Ocwen Loan Servicing LLC, No. 8:18-cv-136-T-
60AEP, at *11-12 (M.D. Fla. Sep. 5, 2019).

9. “Calls made using an artificial or prerecorded voice are independently
actionable from calls made using an ATDS. Whitehead v.Ocwen Loan

Servicing, LLC, No. 2:18-cv-470-FtM-99MRM, 2018 WL 5279155, at

 

*4 (M.D. Fla. Oct. 24, 2018).” Brown v. Ocwen Loan Servicing LLC, No.

8:18-cv-136-T-60AEP, at *12 (M.D. Fla. Sep. 5, 2019).

FACTUAL ALLEGATIONS
10.On or about October 15, 2020, Plaintiff purchased a car in NY and decided to
transport the car to Hernando County Florida.
11.Plaintiff did a search online to a website call “imoveauto.com” and spoke to
a representative named (Larry Gonzales) and agreed on October 20, 2020, to

transport the car with this company.
Case 8:20-cv-02768-SDM-TGW Document1 Filed 11/23/20 Page 4 of 9 PagelD 4

Date Order Amount Due Terms

10/26/2020 433092-80 US$3800 Due on Receipt
Salesperson: Larry Gonzales ext 122
| Move Auto Phone 302-268-5083

1000 N West St Suite 1200 - Wilmington, DE 19301
Fax 302-232-6208

Email Jay@imoveauto com

Thank you for the opportunity to serve your vehicle transport needs. Please review the information
provided below for the contract tagether with our terms and conditions and reply to this email ‘|
agree to the contract” and put your name under i

If you have any questions, don't hesitate to call or email us using the contact information above

1. Shipper Information

First Name: charlie Company

Last Name Ramos Address

Phone 1. (407) 818-0730 Address 2

Phone 2: City

Cell State/Zip

Fax Country United States
Email ciscod280@yahoo.com

Putet

12.Plaintiff's number has been registered in the Do-Not-Call registry since
February 08, 2020.

13.Plaintiff started receiving unsolicited telemarketing texts messages from a
short code number (81083) on October 26, 2020, and prerecorded
telemarketing calls from AAT offering their services with discounts to
transport the car from a (213) 291-9073.

14.On the plaintiff's website ( https://autotransportaat.com/ ) it clearly shows the
81083 short code to request quotes using the short code.

15.Plaintiff did a web search on “hitps://bit.ly/36N20Tm” and input the (213)
219-9073 and “https://bit.ly/3INAFrV” (213) 219-9056, this number was
within the body of the second text message below, both numbers shows a
total of 528 calls and 1011 call respectively with the same transcript of the

artificial or prerecorded voice message:
Case 8:20-cv-02768-SDM-TGW Document1 Filed 11/23/20 Page 5 of 9 PagelID 5

“hi there it's American Auto Transport and we're calling you in reference to the
email we received from you in reference to having your vehicle transport it currently
we're offering a special in order to fill up our trucks going your way please press
one to speak to an auto transport rep that can give you are discounted rate today
again this an auto transport today our discounted rate”

16.Plaintiff avers that he never visited this company’s website nor did he
provided his personal information nor his cellular number establishing any
relationship with this company for any services.

17.Plaintiff did not give his prior express written consent to receive telemarketing
text messages nor to receive prerecorded telemarketing artificial or voice
telemarketing calls.

18.On October 27, 2020, Plaintiff reply to the telemarketing text messages with

a “STOP” command to receive further offers from AAT.

O35 Beha mee 08

© 81083 Xe 8

Hello its Roger Owner/
Operator with AAT. | wanted
to personally reach out to you
to see if there is any questions
you may have in reference to
your car shipping? My trucks
run your route weekly and I'm
willing to work a deal for you
call or text me on my personal
cell 954-278-3857

Tuesday Oct 2? + 10:20 4M

Good morning, I'm offering
great rates to ship your car |
have empty spots | need to
fill. Ifyou need to ship your
car call/text me on cell asap

  

Stop
You have unsubscribed fram
American Auto Transport and
will no longer receive any
messages.
212). 1 27 AR
@ HH  Textmessage @ 4
Case 8:20-cv-02768-SDM-TGW Document1 Filed 11/23/20 Page 6 of 9 PagelD 6

19.Text messages sent using a SMS short code number are usually used to send
telemarketing text messages “en masse” to consumers.

20.The text messages were generic and did not address me by my name.

21.On October 26, 2020, then on November 10. 2020, and November 13, 2020.
Plaintiff received prerecorded telemarketing voice calls without giving his
prior express written consent and after having requested that all telemarketing
communications stopped. See attached T-Mobile call log.

22.Again, I never gave my prior express written consent to receive any
telemarketing or advertisements from AAT.

23.The impersonal and generic nature of Defendant’s text message and its
prerecorded telemarketing calls demonstrates that Defendant utilized an
ATDS in transmitting the messages.

24.Plaintiff suffered waste of time listening and reading the unsolicited
telemarketing text messages, the text messages and prerecorded calls depleted
the cell’s phone battery, wasted storage capacity of the cell phone’s limited
storage capacity, invasion of privacy, since all prerecorded telemarketing calls

and text messages where received while Plaintiff was in his house.

COUNT I
VIOLATION OF THE TELEPHONE CONSUMER PROTECTION
ACT
Case 8:20-cv-02768-SDM-TGW Document1 Filed 11/23/20 Page 7 of 9 PagelD 7

25.Plaintiff incorporates Paragraphs | through 22.

26.Defendants, or others acting on their behalf, placed non-emergency telephone
calls to Plaintiffs cellular telephone, without prior written consent, using an
automatic telephone dialing system or pre-recorded or artificial voice
violation of 47 U.S.C § 227 (b)(1)(A)(iii).

27.Defendant willingly and knowingly placed these unsolicited prerecorded calls
and the court should award treble damages per each prerecorded call and
without prior express written consent and after Plaintiff replied STOP to one

of the unsolicited text messages pursuant to 47 U.S.C. § 227(b)(3).

28. WHEREFORE, Plaintiff requests that the Court enter judgment in favor of
Plaintiff and against Defendants for:

e Damages;

e adeclaration that Defendants calls violate the TCPA;

e a permanent injunction prohibiting Defendants from placing
nonemergency calls to the Plaintiff's cellular telephone using an
automatic telephone dialing system or pre-recorded or artificial
voice; and

e Such other or further relief as the Court deems proper.
Case 8:20-cv-02768-SDM-TGW Document1 Filed 11/23/20 Page 8 of 9 PagelD 8

Respectfully Submitted,

ae me

Carlos Ramos
4653 Mariner Blvd.
Spring Hill, FL 34609

Charlie.ramos@gmail.com
Case 8:20-cv-02768-SDM-TGW Document1 Filed 11/23/20

Page 9 of 9 PagelD 9
My T-Mobile | Usage

t

11/18/2020

4e \, SSE Menu

Carlos

Call details

 

Filter (213) 291-9073 i

 

 

 

Oct 23 - Currant Cycle

Totak 6 minutes

41/13/2020,05:15 PM
LOSANGELES, CA
(213) 291-9073

1 Min

41/13/2020,09:35 AM
INCOMING

{213} 291-9073

1 Min

11/10/2020,12:14 PM
INCOMING

{213) 291-9073

1 Min

Call Waiting
11/04/2020,11:25 AM
LOSANGELES, CA
{213} 291-9073

1 Min

11/02/2020,11:00 AM
LOSANGELES, CA
(273) 291-9073

4 Min

40/26/2020,10:18 AM a
INCOMING

(213) 291-9073

41 Min

Wi-Fi call

7 wlacdeenag resarcs
Oownleag eseae recorcs

1/2
